Appeal by defendant from a judgment of conviction, stated to have been entered in the office of the clerk of the City Magistrates’ Court of the City of New York, Gamblers’ Court, Borough of Brooklyn, on November 9, 1950, dismissed. Although the extract from the clerk’s minutes printed in the record includes a notation to the effect that the “ Date of Disposition ” was November 9, 1950, the record otherwise clearly discloses that the judgment from which defendant attempts to appeal was rendered against him on March 30, 1950. The notice of appeal, though not dated, obviously was served subsequent to November 9, 1950, more than thirty days after'the judgment was rendered. (Code Grim. Pro., § 521.) Nolan, P. J., Johnston, Adel, Wenzel and MaeCrate, JJ., concur.